Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
 

DETAILED ACTION
Claims 11, 12, 18, 19, 21-36 are currently pending in this application. Applicant has elected Species 1 in Fig. 4 without traverse in the reply filed on 4/6/2022. Claims 21-26 are withdrawn. Claims 11, 12, 18, 19, and 27-36 are currently under examination.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11-20, 27-32, 34-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by INAMI (5,066,344).

Regarding Claim 11, INAMI teaches A belt comprising a belt body (2) which extends substantially in a longitudinal direction and substantially comprises a flexible material; wherein at least one tensioning member (6) is at least substantially embedded in the belt body (2) in the longitudinal direction and the at least one tensioning member (6) is at least substantially surrounded by the flexible material of the belt body (2); wherein a coating (7) is arranged directly on the belt body (2) from a drive side of the belt, and wherein the coating (7)(5) comprises a fabric layer (5); and, wherein facing the belt body (2), the coating (7)(5) has a first film (7) which is arranged between the belt body (2) and the fabric layer (5) and is designed to isolate the belt body (2) from the fabric layer (5).
INAMI teaches wherein the first film (7) is arranged directly adjacent to the fabric layer (5), wherein the flexible material of the belt body consists of a first polyurethane; wherein the material of the first film consists of a second polyurethane; and wherein the first polyurethane and the second polyurethane are identical polyurethanes (16)(Col. 11 lines 7-22); wherein the first film (7) lies between the at least one tensioning member (6) and the fabric layer (5) at fault points, so that even on occurrence of undesirable fault points, direct contact between the at least one tensioning member and the fabric layer is avoided (Col. 4 lines 23-38); and, wherein the first film and the fabric layer are together a preformed laminate (Col. 6 lines 33-43).  Layer 7 is impermeable and has a uniform thickness over the entire inner periphery of the belt body so the tensioning member is separated from the fabric even at fault points.  In addition, where the claimed and prior art products are identical or substantially identical in structure, claimed properties are presumed to be inherent (MPEP 2112.01).

Regarding Claim 12, INAMI teaches wherein the at least one tensioning member (6) is a plurality of tensioning members.

Regarding Claim 18, INAMI teaches wherein the material of the fabric layer (5) comprises polyamide (Col. 4 lines 58-68). Nylon is a type of polyamide.

Regarding Claim 19, INAMI teaches wherein the material of the fabric layer (5) consists of polyamide (Col. 4 lines 58-68). Nylon is a type of polyamide.

Regarding Claim 27, INAMI teaches wherein the drive side of the belt has a profiling (4) oriented in a direction transverse to a movement direction of the belt (Figs. 1, 2).

Regarding Claim 28, INAMI teaches wherein the profiling (4) is teeth oriented in the direction transverse to a movement direction of the belt (Figs. 1, 2).

Regarding Claim 29, INAMI teaches wherein the drive side of the belt has a profiling (4) oriented in a movement direction of the belt (Figs. 1, 2).

Regarding Claim 30, INAMI teaches wherein the profiling (4) is ribbing oriented in the movement direction of the belt (Figs. 1, 2).

Regarding Claim 31, INAMI teaches wherein the first film isolates the belt body from the fabric layer (Col. 4 lines 23-38). The film has an even thickness between the inner periphery of the belt main body and the fabric.

Regarding Claim 32, INAMI teaches wherein the first film (7) isolates the at least one tensioning member (6) from the fabric layer (5).

Regarding Claim 34, INAMI teaches wherein penetration of saline moisture into the belt body is prevented (Col. 4 lines 23-38). Layer 7 is impermeable. In addition, where the claimed and prior art products are identical or substantially identical in structure, claimed properties are presumed to be inherent (MPEP 2112.01). 

Regarding Claim 35, INAMI teaches wherein the belt body is free of saline moisture. Saline moisture was not disclosed in INAMI.

Regarding Claim 36, INAMI teaches wherein the at least one tensioning member is free of contact with saline moisture. Saline moisture was not disclosed in INAMI.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over INAMI (5,066,344) in view of AAPA (Specification pg. 3 para. 4).

Regarding Claim 33, INAMI does not teach wherein saline moisture is present within the fabric layer.
AAPA teaches a belt which has saline penetrated into the belt up to the tensioning members from exposure to marine air (Specification pg. 3 para. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a vehicle with the belt in INAMI in an area having saline moisture in the air as in AAPA so the vehicle transports the driver in these areas.



Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that INAMI does not teach wherein the first film lies between the at least one tensioning member and the fabric layer at fault points, so that even on occurrence of undesirable fault points, direct contact between the at least one tensioning member and the fabric layer is avoided; and, wherein the first film and the fabric layer are together a preformed laminate (Remarks pg. 6 para. 4). 
 Layer 7 is impermeable and has a uniform thickness over the entire inner periphery of the belt body so the tensioning member is separated from the fabric even at fault points (Col. 4 lines 23-38).  In addition, where the claimed and prior art products are identical or substantially identical in structure, claimed properties are presumed to be inherent (MPEP 2112.01).  
Col. 6 lines 33-43 states that layer 7 and the fabric layer can be formed as a laminate.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654